DETAILED ACTION
This is the fourth Office Action regarding application number 16/536,287, filed on 08/08/2019, which is a divisional of application number 15/243,830, filed on 08/22/2016, which claims priority to provisional application number 62/377,369, filed on 08/19/2016.
This action is in response to the Applicant’s Response dated 11/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-3, 5-11, and 13-19 are currently pending.
Claims 4 and 12 are cancelled.
Claim 19 is new.
Claim 1 is amended.
Claims 1-3, 5-11, and 13-19 are examined below.
The rejection of claims 1-18 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 11/15/2021 have been carefully considered but they are not persuasive, and for claim 19 are moot in light of the Office’s new ground(s) of rejection. 
Regarding independent claim 1, the applicant argues that KUMAR uses a glass frit in its low-melting point paste that which is alleged to reduce solder/peel strength. The examiner find these remarks unconvincing, and notes that the applicant itself discloses a Paste C in Table II of its disclosure having glass frit with sufficient peel strength of 1.8 N/mm. Thus, the examiner concludes that the presence of glass frit does not necessarily reduce the peel strength to values outside the ranges claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over YOUNG (US 2006/0272700 A1) in view of KUMAR (US 2010/0163101 A1), HARDIN (US 2015/0083213 A1), and WANG (US 2015/0206986 A1).
Regarding claim 1, YOUNG teaches a solar cell comprising: 
a silicon substrate having a front surface and a back surface (silicon substrate 10, para. 6); 
a plurality of fine grid lines (silver front electrode 501, para. 28) on the front surface of the silicon substrate (Fig. 1F); 
an aluminum layer (aluminum back electrode 61, para. 24) on a portion of the back surface of the silicon substrate; and 
at least one rear tabbing layer (silver back electrode 71, para. 26) on a portion of the back surface of the silicon substrate; 
wherein the rear tabbing layer comprises: 
a sublayer comprising silver (silver back electrode 71, Fig. 1F); 
wherein the sublayer has an exterior surface, and the exterior surface is exposed to an outside environment (Fig. 1F shows that electrode 71 has an exposed surface); 
wherein edges of the aluminum layer and edges of the rear tabbing overlap (Fig. 1F illustrates that aluminum layer 61 overlaps the rear tabbing 71) to form overlap regions that comprise: 
a modified rear tabbing layer (silver back electrode 71, Fig. 1F); and 
a portion of the aluminum layer over the modified rear tabbing layer (Fig. 1F illustrates that aluminum layer 61 overlaps the rear tabbing 71). 

    PNG
    media_image1.png
    228
    787
    media_image1.png
    Greyscale

YOUNG does not disclose expressly at least one front busbar layer in electrical contact with the plurality of fine grid lines, that the rear tabbing layer is a two layer stratified film, the stratified film contains a low temperature base-metal fraction greater than 20%, or a solid aluminum-silicon eutectic layer on the silicon layer, or that the rear tabbing layers have a peel strength of more than 1 N/mm when soldered to tin-coated copper tabbing ribbons.
HARDIN teaches a front busbar layer (620) on the front surface of a silicon substrate in electrical contact with a plurality of fine grid lines.

    PNG
    media_image2.png
    454
    653
    media_image2.png
    Greyscale

KUMAR teaches the use of a low-melting-point metal (bismuth) as an effective paste frit (para. 53).
WANG teaches that the peel strength of tabbing electrode layers should be at least 1 Newton pull force (para. 90).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG and add at least one front busbar layer in electrical contact with the plurality of fine grid lines as taught by HARDIN in order to collect the electricity from the fine grid lines to connect multiple solar cells in a module (HARDIN, para. 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG to add a low-melting-point base-metal sublayer between the substrate and rear tabbing electrode as taught by KUMAR in order to reduce contact resistance and improve the solar cell electrical performance (KUMAR, para. 58).
After the addition of a low-melting-point base-metal sublayer between the silicon substrate and the silver rear tabbing sublayer and upon firing of the solar cell structure, (1) a solid aluminum-silicon eutectic layer will form on the silicon layer and (2) a two-layer stratified film would form the rear tabbing layer. KUMAR expressly considers pastes that includes mixtures of bismuth oxide and silicon oxide (Table 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG further and adjust the stratified film layer that bonds the tabbing layer to the silicon substrate to have a peel strength of more than 1 N/mm as taught by WANG because this is the industry standard range for adhesive strength (WANG, para. 90).
The Examiner further finds that skilled artisans would find obvious the need to increase peel strength to a sufficient level so that the electrodes do not detach and render the solar cell useless, and that peel strengths within the claimed range would be readily achievable, predictable, and apparent to all artisans.  See also HARDEN, claim 2.

Regarding claim 2, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, wherein the stratified film further comprises (Bi2O3)x(SiO2), crystallites wherein 1 < x < 6 (would be obvious that the low-melting-point base-metal will form the claimed crystallites after firing the solar cell structure materials; KUMAR also expressly discloses pastes that includes mixtures of bismuth oxide and silicon oxide, Table 2). 

Regarding claim 3, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, wherein the first sublayer comprises a material selected from the group consisting of bismuth, tin, tellurium, antimony, lead (low-melting-point base-metal includes bismuth). 

Regarding claim 5, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, wherein the stratified film comprises less than 1 wt % tellurium (KUMAR’s paste includes no tellurium, Table 2). 

Regarding claims 6-8, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, but does not disclose expressly that the stratified film has a thickness between 1 µm and 15 µm, the first sublayer has a thickness between 0.01 µm and 5 µm, or the second sublayer has a thickness between 0.5 µm and 10 µm.  However, HARDEN teaches that film thicknesses of the main components formed from metallization pastes generally are between about 4-50 micrometers (para. 87).  HARDEN further explains that the layers’ final thicknesses also depend on the particular process conditions during firing as these conditions may affect their volume shrinkage (para. 87).  See also HARDEN, claim 3.  It would have been obvious to skilled artisans to adjust and select final thicknesses of the stratified film and its sublayers based on the selected firing process conditions and the desired electrical properties for the final solar cell device.  The Examiner further finds that knowledgeable skilled artisans would not expect the final solar cell device to perform is a substantially different way based on common or routine selections and changes in the thicknesses of the various sublayers of the rear tabbing, and that these thicknesses could be chosen as desired in order to design the most efficient and cost-effective device.

Regarding claim 9, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, wherein the second sublayer exterior surface comprises at least 70 wt % silver (back side paste may optionally be entirely silver, YOUNG, para. 9). 

Regarding claim 10, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, wherein the portion of the aluminum layer in the overlap region has an exterior surface, and the exterior surface is exposed to an outside environment (a portion of the aluminum layer 61 in the overlap region has an exterior/lower surface exposed, YOUNG, Fig. 1F). 

Regarding claim 11, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, but does not disclose expressly that the overlap region is between 10 µm and 500 µm wide.  YOUNG teaches that the aluminum covers the edges of the rear tabbing “with a slight overlap” but does not disclose any express overlap values.  The Examiner finds that this overlap region width must be selected in such a way where additional electrical connectors can still make direct electrical contact with the rear tabbing, so the overlap region must be significant enough for there to be sufficient contact between the aluminum layer and the tabbing, but not so overly significant to cause difficulty adding the additional required electrical connections.  Thus, the Examiner concludes that skilled artisans would find obvious and be entirely capable of selecting an overlap region dimension, including to values claimed, in order to ensure both acceptable levels of electrical contact between the aluminum layer, the rear tabbing layer, and all other additional required electrical connection components.

Regarding claim 13, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, wherein a contact resistance between the rear tabbing layer and the aluminum layer is between 0 and 5 mΩ (the Examiner finds that a contact resistance between a silver second sublayer and an aluminum back electrode will have a contact resistance necessarily within the claimed range, particularly since the Applicant already admits that a contact resistance between these two materials falls within the claimed range). 

Regarding claim 14, YOUNG teaches a solar cell comprising: 
a silicon substrate having a front surface and a back surface (silicon substrate 10, para. 6); 
a plurality of fine grid lines (silver front electrode 501, para. 28) on the front surface of the silicon substrate (Fig. 1F); 
an aluminum layer (aluminum back electrode 61, para. 24) on a portion of the back surface of the silicon substrate; and 
at least one rear tabbing layer (silver back electrode 71, para. 26) on a portion of the back surface of the silicon substrate; 
wherein the rear tabbing layer comprises: 
a sublayer comprising silver (silver back electrode 71, Fig. 1F); 
wherein the sublayer has an exterior surface, and the exterior surface is exposed to an outside environment (Fig. 1F shows that electrode 71 has an exposed surface); and
wherein edges of the aluminum layer and edges of the rear tabbing overlap to form overlap regions (Fig. 1F illustrates that aluminum layer 61 overlaps the rear tabbing 71).
    PNG
    media_image1.png
    228
    787
    media_image1.png
    Greyscale

YOUNG does not disclose expressly at least one front busbar layer in electrical contact with the plurality of fine grid lines, or that the rear tabbing layer is a two layer stratified film.
HARDIN teaches a front busbar layer (620) on the front surface of a silicon substrate in electrical contact with a plurality of fine grid lines.

    PNG
    media_image2.png
    454
    653
    media_image2.png
    Greyscale

KUMAR teaches the use of a low-melting-point metal (bismuth) as an effective paste frit (para. 53).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG and add at least one front busbar layer in electrical contact with the plurality of fine grid lines as taught by HARDIN in order to collect the electricity from the fine grid lines to connect multiple solar cells in a module (HARDIN, para. 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG and add at least one front busbar layer in electrical contact with the plurality of fine grid lines as taught by HARDIN in order to collect the electricity from the fine grid lines to connect multiple solar cells in a module (HARDIN, para. 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG to add a low-melting-point base-metal sublayer between the substrate and rear tabbing electrode as taught by KUMAR in order to reduce contact resistance and improve the solar cell electrical performance (KUMAR, para. 58).
After the addition of a low-melting-point base-metal sublayer between the silicon substrate and the silver rear tabbing sublayer and upon firing of the solar cell structure, (1) a solid aluminum-silicon eutectic layer will form on the silicon layer and (2) a two-layer stratified film would form the rear tabbing layer. KUMAR expressly considers pastes that includes mixtures of bismuth oxide and silicon oxide (Table 2).

Regarding claim 15, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 1, but does not disclose expressly that the stratified film contains the low-melting-point metal at a fraction of 35.7 wt%.  However, KUMAR teaches that the amount of bismuth oxide in the first sublayer may be from 5-85%.  The examiner concludes that after the device is manufactured it would have a final bismuth fraction in a range that encompasses the claimed range.  The examiner also concludes that skilled artisans would have the knowledge necessary to adjust and select the amount of bismuth base-metal in the composition to achieve desired electrical and physical properties.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 16, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 3, wherein the first sublayer further comprises one or more materials selected from the group consisting of aluminum, carbon, silicon, and oxides thereof (KUMAR, Table 2 lists silicon oxide).

Regarding claim 17, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 3, wherein the first sublayer further comprises one or more materials selected from the group consisting of bismuth oxides, tin oxides, tellurium oxides, antimony oxides, lead oxides, and combinations thereof (KUMAR, Table 2 lists silicon oxide).

Regarding claim 18, the combination of YOUNG, HARDIN, KUMAR, and WANG teaches or would have suggested the solar cell of claim 14, but does not disclose expressly that the stratified film contains the low-melting-point metal at a fraction of 35.7%.  However, KUMAR teaches that the amount of bismuth oxide in the first sublayer may be from 5-85%.  The examiner concludes that after the device is manufactured it would have a final bismuth fraction in a range that encompasses the claimed range.  The examiner also concludes that skilled artisans would have the knowledge necessary to adjust and select the amount of bismuth base-metal in the composition to achieve desired electrical and physical properties.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over YOUNG (US 2006/0272700 A1) in view of KUMAR (US 2010/0163101 A1), HARDIN (US 2015/0083213 A1), and BORLAND (US 2012/0085401 A1).
Regarding claim 19, YOUNG teaches a solar cell comprising: 
a silicon substrate having a front surface and a back surface (silicon substrate 10, para. 6); 
a plurality of fine grid lines (silver front electrode 501, para. 28) on the front surface of the silicon substrate (Fig. 1F); 
an aluminum layer (aluminum back electrode 61, para. 24) on a portion of the back surface of the silicon substrate; and 
at least one rear tabbing layer (silver back electrode 71, para. 26) on a portion of the back surface of the silicon substrate; 
wherein the rear tabbing layer comprises: 
a sublayer comprising silver (silver back electrode 71, Fig. 1F); 
wherein the sublayer has an exterior surface, and the exterior surface is exposed to an outside environment (Fig. 1F shows that electrode 71 has an exposed surface); 
wherein edges of the aluminum layer and edges of the rear tabbing overlap (Fig. 1F illustrates that aluminum layer 61 overlaps the rear tabbing 71) to form overlap regions that comprise: 
a modified rear tabbing layer (silver back electrode 71, Fig. 1F); and 
a portion of the aluminum layer over the modified rear tabbing layer (Fig. 1F illustrates that aluminum layer 61 overlaps the rear tabbing 71). 

    PNG
    media_image1.png
    228
    787
    media_image1.png
    Greyscale

YOUNG does not disclose expressly at least one front busbar layer in electrical contact with the plurality of fine grid lines, that the rear tabbing layer is a two layer stratified film, the stratified film contains a low temperature base-metal fraction greater than 20%, or a solid aluminum-silicon eutectic layer on the silicon layer, or a passivation layer disposed between the silicon substrate and the stratified film.
HARDIN teaches a front busbar layer (620) on the front surface of a silicon substrate in electrical contact with a plurality of fine grid lines.

    PNG
    media_image2.png
    454
    653
    media_image2.png
    Greyscale

KUMAR teaches the use of a low-melting-point metal (bismuth) as an effective paste frit (para. 53).
BORLAND teaches that portions of conductive paste are selected and configured so that there is no fire through of a silicon nitride insulating passivating layer by the conductive paste, which results in a floating bus bar (para. 45). A limited portion of the paste is fired through to establish electrical contact.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG and add at least one front busbar layer in electrical contact with the plurality of fine grid lines as taught by HARDIN in order to collect the electricity from the fine grid lines to connect multiple solar cells in a module (HARDIN, para. 37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG to add a low-melting-point base-metal sublayer between the substrate and rear tabbing electrode as taught by KUMAR in order to reduce contact resistance and improve the solar cell electrical performance (KUMAR, para. 58).
After the addition of a low-melting-point base-metal sublayer between the silicon substrate and the silver rear tabbing sublayer and upon firing of the solar cell structure, (1) a solid aluminum-silicon eutectic layer will form on the silicon layer and (2) a two-layer stratified film would form the rear tabbing layer. KUMAR expressly considers pastes that includes mixtures of bismuth oxide and silicon oxide (Table 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOUNG further and configure the stratified film so that the passivation layer remains disposed in part between the silicon substrate by using a non-fire through/floating paste as taught by BORLAND to minimize loss of passivation and maintain overall conversion efficiency.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721